Citation Nr: 0942579	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  07-32 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE
Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1948 to April 
1952, from September 1956 to September 1959, and from 
September 1968 to December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In that decision, the RO, among other things, denied 
the Veteran's claim for a TDIU.  The RO's decision also 
addressed many other issues.  However, although the Veteran 
filed a notice of disagreement with these determinations, and 
the RO issued an August 2007 statement of the case (SOC) 
addressing these claims, the Veteran indicated in his 
November 2007 substantive appeal (VA Form 9) that he had read 
the SOC and was only appealing the denial of the TDIU.  
Consequently, entitlement to a TDIU is the only issue that is 
before the Board on this appeal.  See 38 C.F.R. § 20.202 
(allowing claimant to specifically identify issues appealed 
if the SOC addresses multiple issues).

In October 2004, the Veteran testified at a hearing before 
the undersigned using video-conferencing technology; a 
transcript of that hearing is of record.  The only issue 
addressed was entitlement to a TDIU.

Jurisdiction over this case was transferred to the VARO in 
Houston, Texas, and that office forwarded the appeal to the 
Board.


FINDING OF FACT

1. The Veteran's service-connected disabilities consist of 
posttraumatic stress disorder (PTSD), evaluated as 50 percent 
disabling; bronchitis, evaluated as 30 percent disabling; 
residuals of cold injury to the lower extremities, each 
evaluated as 20 percent disabling; enlarged prostate, 
evaluated as 20 percent disabling; tinnitus, evaluated as 10 
percent disabling; and multiple disabilities rated 
noncompensable.  His combined disability rating is 90 
percent.
 
2. The service-connected disabilities render him unable to 
obtain and maintain gainful employment consistent with his 
education and occupational experience.


CONCLUSION OF LAW

The criteria for TDIU due to the Veteran's service-connected 
disabilities have been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 3.655, 
4.15, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

However, as the Board is granting the claim for a TDIU, the 
claim is substantiated, and there are no further VCAA duties.  
Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16.

Under the applicable regulations, a TDIU may be granted only 
when it is established that the service-connected 
disabilities are so severe, standing alone, as to prevent the 
retaining of gainful employment.  Under 38 C.F.R. § 4.16, if 
there is only one service-connected disability, it must be 
ratable at 60 percent or more to qualify for benefits based 
on individual unemployability. If there are two or more such 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more. 38 C.F.R. 
§ 4.16(a).

VA's General Counsel has concluded that the controlling VA 
regulations generally provide that Veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances. Thus, the criteria include a subjective 
standard. It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation. VAOPGCPREC 75-91; 57 Fed. 
Reg. 2,317 (1992).  Moreover, being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  See Roberson v. Principi, 251 F.3d 1378 
(Fed Cir. 2001) ("While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent").

For a Veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
Veterans with the same disability rating. The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough. A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment. The question is whether the particular 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether that Veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, must be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
Veteran involved.

In this case, the Veteran's service-connected disabilities 
include PTSD, evaluated as 50 percent disabling; bronchitis, 
evaluated as 30 percent disabling; residuals of cold injury 
to the lower extremities, each evaluated as 20 percent 
disabling; enlarged prostate, evaluated as 20 percent 
disabling; and tinnitus, evaluated as 10 percent disabling, 
with a combined disability rating is 90 percent.  
Accordingly, with one disability rated higher than 40 percent 
and a combined rating higher than 70 percent, the Veteran 
meets the schedular criteria for a TDIU.

During the hearing, the Veteran's representative argued that 
the cumulative effect of the Veteran's service-connected 
disabilities renders the Veteran unable to engage in 
substantially gainful employment (p. 9).  For the following 
reasons, the Board finds that the record contains sufficient 
evidence in support of this argument to warranting granting 
the claim for a TDIU.

The Veteran is eighty years old and attended college for two 
years.  He joined the military at age 18, and worked as an 
aircraft mechanic from 1982 to 1994 and then as a clerk at a 
liquor store from 1999 to 2002.  He claimed during the 
hearing that he stopped working at his job as a liquor store 
clerk in 2003 because of his PTSD and cold injury residuals.  
Specifically, his PTSD disrupted his sleep and the cold 
injury caused his legs to swell, preventing him from lifting 
heavy cases of liquor and performing other duties that 
required him to stand.  The Veteran is competent to testify 
to his observations.  See Jandreau v. Nicholson, 492 F. 3d 
1372 (2007).  Moreover, medical evidence supports the 
Veteran's assertions.  An October 2004 VA outpatient 
treatment (VAOPT) note indicated that the Veteran's PTSD 
impaired his quality of life because the sleep problems, 
intrusive thoughts, and memories contribute to difficulty in 
functioning and staying focused.

On the other hand, the psychiatrist who performed the March 
2007 VA examination did not identify any linkage between PTSD 
and functional impairment.  Moreover, the physician who 
conducted the May 2007 VA hypertension examination found that 
the Veteran's non-service connected heart disabilities -- 
atherosclerosis and aortic valve stenosis -- rendered him 
unable to perform any physical or sedentary employment.  The 
physician who conducted the May 2007 VA arteries examination 
found that the Veteran's cold injury residuals and prostate 
enlargement would not cause functional impairment that would 
interfere with physical or sedentary employment, unless he 
were required to walk more than one-half mile.  

Thus, the Veteran's testimony and medical evidence indicate 
that his PTSD and cold injury residuals render him unable to 
engage in obtain and maintain gainful employment, given his 
education and occupational experience.  In contrast, some 
physicians have indicated that these disabilities did not 
render the Veteran unemployable and that his non-service-
connected heart disabilities render him unable to obtain and 
maintain gainful employment.  The Board finds that the 
testimony is competent, credible and convincing.  The Board 
is presented with a 90 percent disabled veteran who has 
difficulty interacting, difficulty being on his feet and a 
need to attend to the wants of nature more frequently than 
normal.  The Board finds that his service-connected 
disabilities (90 percent disabled) render him unable to 
obtain and maintain substantially gainful employment, and a 
TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).
ORDER

Entitlement to a TDIU is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


